Name: 2000/707/EC: Commission Decision of 6 November 2000 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine and amending Decision 2000/112/EC (notified under document number C(2000) 3175)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  distributive trades;  economic policy;  health;  economic geography
 Date Published: 2000-11-16

 Avis juridique important|32000D07072000/707/EC: Commission Decision of 6 November 2000 on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine and amending Decision 2000/112/EC (notified under document number C(2000) 3175) Official Journal L 289 , 16/11/2000 P. 0038 - 0040Commission Decisionof 6 November 2000on financial assistance from the Community for storage in France, Italy and the United Kingdom of antigen for production of foot-and-mouth disease vaccine and amending Decision 2000/112/EC(notified under document number C(2000) 3175)(2000/707/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(2), and in particular Article 14 thereof,Whereas:(1) By virtue of Council Decision 91/666/EEC of 11 December 1991 estasblishing Community reserves of foot-and-mouth disease vaccines(3), as last amended by Decision 1999/762/EC(4), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth disease vaccine.(2) Article 3 of that Decision designates the Laboratoire de pathologie bovine du Centre national d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentaires at Lyon in France and the Istituto Zooprofilaticco Sperimentale di Brescia in Italy as antigen banks holding Community reserves and provides for procedures to designate other establishments as antigen bank by Commission Decision.(3) By Decision 2000/111/EC(5) the Commission designated Merial SAS, Pirbright, United Kingdom, as a third antigen bank and made provisions for the transfer of antigen from a bank no longer designated. The Community financial contribution for the year 2000 is subject of the contract on transfer and storage of antigen concluded between the Commission and Merial SAS, in accordance with this Decision.(4) Commission Decision 2000/112/EC detailing the distribution between antigen banks of antigen reserves established within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines and amending Decisions 93/590/EC and 97/348/EC(6) with regard to the storage site of certain quantities and strains of antigen applies since 1 February 2000. However the transfer of antigen from Pirbright Institute for Animal Health to Merial SAS, Pirbright was delayed for technical reasons and thereby Pirbright Institute for Animal Health, continued to provide to the Community the services of an antigen bank until the transfer was completed on 28 June 2000.(5) The functions and duties of these antigen banks are specified in Article 4 of Decision 91/666/EEC and community assistance must be conditional on accomplishment of these.(6) Community financial assistance should be granted to the banks providing services to the Community to enable them to carry out during 2000 the said functions and duties.(7) For budgetary reasons the Community assistance should be granted for a period of one year.(8) For financial control purposes Articles 8 and 9 of Regulation (EC) No 1258/1999 should apply.(9) Commission Decision 2000/112/EC should be amended in order to take account of the delayed transfer of antigen from Pirbright Institute For Animal Health to Merial SAS, Pirbright, United Kingdom.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Community shall grant France financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine.2. The Laboratoire de pathologie bovine du Centre national d'Ã ©tudes vÃ ©tÃ ©rinaires et alimentaires at Lyon in France shall hold the stock of antigen to which paragraph 1 relates. The provisions of Article 4 of Decision 91/666/EEC shall apply.3. The Community's financial assistance shall be up to a maximum of EUR 30000 for the period 1 January to 31 December 2000.Article 21. The Community shall grant Italy financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine.2. The Istituto Zooprofilattico Sperimentale di Brescia in Italy shall hold the stock of antigen to which paragraph 1 relates. The provisions of Article 4 of Decision 91/666/EEC shall apply.3. The Community's financial assistance shall be up to a maximum of EUR 30000 for the period 1 January to 31 December 2000.Article 31. The Community shall grant the United Kingdom financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine.2. The Institute for Animal Health at Pirbright in the United Kingdom shall hold the stock of antigen to which paragraph 1 relates. The provisions of Article 4 of Decision 91/666/EEC shall apply.3. The Community's financial assistance shall be up to a maximum of EUR 15000 for the period 1 January to 30 June 2000.Article 41. The Community's financial assistance referred to in Article 1(3), Article 2(3) and Article 3(3) shall be paid following presentation, by the Member State concerned, of supporting documents, which demonstrate the effective completion of the tasks.2. The supporting documents referred to in paragraph 1 must be presented to the Commission before 1 March 2001 and they should include:(a) technical information on:- the amount and type of antigen stored (storage records),- storage equipment used (type, number and capacity of tanks),- security system in place (temperature control, anti-theft measures),- insurance arrangements (fire, accidents);(b) financial information (completion of table as show in the Annex).Article 5Articles 8 and 9 of Regulation (EC) No 1258/1999 shall apply mutatis mutandis.Article 6In Article 3 of Decision 2000/112/EC the date of "1 February 2000" is changed to "1 July 2000".Article 7This Decision is addressed to the Member States.Done at Brussels, 6 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 301, 24.11.1999, p. 6.(5) OJ L 33, 8.2.2000, p. 19.(6) OJ L 33, 8.2.2000, p. 21.ANNEX>PIC FILE= "L_2000289EN.004002.EPS">